STATE OF MINNESOTA
                                                                          flNovember 5, 2015

                                   IN SUPREME COURT                           Om:ciEOF
                                                                          AJIIIBJAIEC ,
                                          A14-0710


In re Petition for Disciplinary Action against
Julian Clifford Janes, a Minnesota Attorney,
Registration No. 0258635.


                                          ORDER

       On May 19, 2014, the court publicly reprimanded respondent Julian Clifford Janes

and placed him on supervised probation for 2 years. The terms of respondent's probation

stated that "[i]f the Director determines, in his sole discretion, after 1 year that probation

is no longer necessary to ensure respondent is complying with his tax and employment

obligations," as set forth in the conditions of his probation, ''the probation may be

terminated by filing a stipulation for termination of probation."

       The parties have now filed a stipulation for termination of probation. In it, the

Director states that he is satisfied that respondent has fulfilled the tax and employment

obligations set forth in the conditions of his probation, that respondent does not currently

have anyone under his employment, and that probation is no longer necessary. The

parties jointly recommend the termination of respondent's probation.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that respondent Julian Clifford Janes's probation is

terminated as of the date of the filing of this order.




                                               1
Dated: November 5, 2015       BY TilE COURT:




                              Associate Justice




                          2